DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-19 and 23-35 directed to species II to VII non-elected without traverse.  Accordingly, claims 4-19 and 23-35 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 4-19 and 23-35 are canceled.

Subject Matter
Claims 1-3 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, the prior art does not teach or suggest either alone or in combination an analog neural memory system comprising: wherein the plurality of word lines are parallel to the plurality of bit lines and perpendicular to the plurality of source lines and, during a neuron read operation, an output is provided on the plurality of source lines that equals the sum of products generated for each cell in the array, wherein each product is equal to an input current received on a word line terminal of a cell multiplied by a weight stored in the cell and in combination with other limitations.
Regarding claims 20-22, the prior art does not teach or suggest either alone or in combination an analog neural memory system comprising: wherein the plurality of word lines are parallel to the plurality of bit lines and perpendicular to the plurality of source lines and, during a neuron read operation, an output is provided on the plurality of source lines that equals the sum of products generated for each cell 6 WEST\297791269.1Attorney Docket No. 351913-999781 in the array, wherein each product is equal to an input current received on a word line terminal of a cell multiplied by a weight stored in the cell; and wherein the one or more routing blocks couple the plurality of word lines to the word line terminals of a row of memory cells, where the row is arranged in a direction perpendicular to the plurality of word lines and in combination with other limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANTHAN TRAN/Primary Examiner, Art Unit 2825